internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl-plr-122698-98 date date legend individual a country b country c date d date e date f date g year h year i dear this is in response to the letter of date d submitted by individual a’s authorized representative requesting a ruling under sec_877 of the internal_revenue_code_of_1986 code that individual a’s loss of u s citizenship did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code the information submitted for consideration is substantially as set forth below the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination individual a was born on date f and became a u s citizen on the basis of her birth in the united_states individual a renounced her united_states citizenship on date g by making an oath of renunciation expatriation at the united_states consulate in country c or by means of a substantially_similar act on the date of individual a’s expatriation her net_worth exceeded the net_worth required under sec_877 during year h she became a citizen of country b which is also the country plr-122698-98 of birth and citizenship of her husband during year i individual a and her husband moved to country c where they presently reside sec_877 generally provides that a citizen who loses u s citizenship or a u s long-term_resident who ceases to be taxed as a lawful permanent resident individuals who expatriate within the 10-year period immediately preceding the close of the taxable_year will be subject_to the special rules of sec_877 for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_2107 and sec_2501 provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid u s taxes a former citizen or former long term-resident will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 if the individual’s average income_tax_liability or the individual’s net_worth on the date of expatriation exceed certain thresholds see sec_877 sec_2107 and sec_2501 a former u s citizen whose net_worth or average tax_liability exceeds these thresholds however will not be presumed to have a principal purpose of tax_avoidance if that former citizen is described within certain statutory categories and submits a request for a ruling within one year of the date of loss of u s citizenship for the secretary’s determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 on date e the irs issued a ruling granting to individual a an extension of time under sec_301_9100-3 to submit a ruling_request provided by c and section iv of notice_97_19 1997_1_cb_394 as modified by notice_98_34 i r b under notice_98_34 1998_27_irb_30 an eligible former citizen will not be presumed to have a principal purpose of tax_avoidance if that former citizen submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes notice_98_34 requires that certain information be submitted with a request for a ruling that an individual's expatriation did not have for one of its principal purposes the avoidance of u s taxes individual a is eligible to request a ruling under sec_877 because she was a citizen of the country in which her husband was born as of the time of her loss of her u s citizenship and she continues to be citizen of such country see sec_877 individual a submitted all the information required by notice_97_19 as modified by notice_98_34 including any additional information requested by the service after review of the submission plr-122698-98 accordingly based solely on the information submitted and the representations made it is held that individual a has made a complete and good_faith submission in accordance with sec_877 and notice_98_34 and therefore she will not be presumed to have expatriated with a principal purpose of tax_avoidance however because the information submitted does not clearly establish the existence or lack of a principal purpose to avoid taxes under subtitle a or b of the code no opinion is expressed as to whether individual a’s expatriation had for one of its principal purposes the avoidance of such taxes while this ruling rebuts the presumption of tax_avoidance under sec_877 it is not conclusive as to whether individual a subsequently may be found to have a principal purpose of tax_avoidance under sec_877 sec_2107 and sec_2501 based on all the facts and circumstances see sec_877 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed as to individual a’s u s tax_liability for taxable periods prior to her loss of u s citizenship status or to tax periods after her loss of u s citizenship status under sections of the code other than sec_877 sec_2107 and sec_2501 a copy of this letter must be attached to individual a’s u s income_tax return for the year in which she obtained the ruling whether or not she is otherwise required to file a return this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely allen goldstein reviewer office of associate chief_counsel international cc irs assistant_commissioner international attn international district operations op in d
